DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0108233 to Howard (Howard).
In reference to claim 1, Howard teaches a heating, ventilation, and air conditioning (HVAC) condensate evaporation system (FIG. 1-14) comprising a water chamber (536, FIG. 1-14); at least one evaporation vent (16, FIG. 1-14) positioned above the water chamber; a wiring conduit chamber extending vertically from the at least one evaporation vent down one side of the water chamber (inherent since the system can be hardwired for monitoring and control, par 0009); and a steam generator (450, FIG. 1-14) placed within and enclosed by the water chamber that evaporates condensate, wherein the system is installed midstream in a condensate line (drip pan 200, FIG. 1-14; par 0033).
	In reference to claim 2, Howard teaches the system as explained in the rejection of claim 1, and Howard additionally teaches one or more solar panels (535, FIG. 14) positioned above the at least one evaporation vent; and solar panel electronics positioned directly below the one or more solar panels (FIG. 1-14).
In reference to claim 3, Howard teaches the system as explained in the rejection of claim 2, and Howard additionally teaches wherein the wiring conduit chamber houses one or more batteries to power the system on low solar days (par 0032; FIG. 1-14).
In reference to claim 4, Howard teaches the system as explained in the rejection of claim 1, and Howard additionally teaches a supplemental battery holder that extends horizontally along a base of the water chamber (par 0032; FIG. 1-14).
In reference to claim 5, Howard teaches the system as explained in the rejection of claim 1, and Howard additionally teaches washable, removable screen provided in the water chamber above a discharge line, wherein the screen traps debris present in the condensate (claim 1; air filters inside of sleeves of all air vents).
In reference to claim 6, Howard teaches the system as explained in the rejection of claim 1, and Howard additionally teaches a unit (par 0036; 160, FIG. 1-14) attached below the water chamber that is communication with the wiring conduit chamber that houses mechanics for operation of the steam generator.
In reference to claim 7, Howard teaches the system as explained in the rejection of claim 6, and Howard additionally teaches wireless components that provide wireless notifications to a user when condensate issues arise (par 0010; inherent in the system in FIG. 1-14).
In reference to claim 8, Howard teaches the system as explained in the rejection of claim 7, and Howard additionally teaches wherein the wireless components are powered by solar energy (par 0010; abstract).
In reference to claim 9, Howard teaches the system as explained in the rejection of claim 7, and Howard additionally teaches wherein the wireless components include Wi-Fi or Bluetooth technology (the system can be wirelessly controlled; par 0009-10; inherent in the structure of FIG. 1-14).
In reference to claim 10, Howard teaches the system as explained in the rejection of claim 1, and Howard additionally teaches a first drain provided in an upper portion of the water chamber, wherein the first drain provides drainage for a rooftop unit (RTU) or an indoor HVAC system (FIG. 1-14).
In reference to claim 11, Howard teaches the system as explained in the rejection of claim 1, and Howard additionally teaches a second drain provided in a lower portion of the water chamber, wherein the second drain provides drainage to a P trap or a primary drain line (FIG. 1-14).
In reference to claim 12, Howard teaches the system as explained in the rejection of claim 1, and Howard additionally teaches one or more legs (470, FIG. 10) affixed to a bottom of the water chamber (536, FIG. 1-14), wherein the one or more legs provide for positioning and adjustment of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-892 form.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
11/19/2022